DETAILED ACTION
1. 	This correspondence is in response to AMENDMENTS and REMARKS filed on 07/05/2022.
2. 	Claims 1, 3, 5-6, 8-16, and 18-22 are pending. Claims 1, 8, and 18 are in independent forms. Claims 1, 8, 18-19, and 21 has been amended. Claims 2, 4, 7, and 17 has been canceled. 

Response to Arguments
3. 	Applicant's arguments filed on 07 May 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5-6, 8-12, 14, 16,  and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley US Patent Application Publication No. 2012/0054493 (hereinafter Bradley) in view of Huang US Patent Application Publication No. 2014/0065948 (hereinafter Huang) in further view of Burks et al. US Patent Application Publication No. 2015/0351145 (hereinafter Burks).
Regarding claim 1, Bradley discloses an accessory (Fig. 1, accessories 110, 120), comprising: 
“a short-range wireless network antenna” (see Bradley par. 0059, Wireless interface 406 can provide at least data communication capability for accessory 400. In some embodiments wireless interface 406 can include radio frequency (RF) transceiver components for accessing wireless data networks (e.g., using 3G, 4G or EDGE, WiFi, or other mobile communication technologies, or any combination thereof)); 
one or more processors (Fig. 2, processor 202) coupled to the memory (Fig. 2, storage medium 208), the one or more processors being configured to establish an initial connection between a host device and the accessory (see Bradley par. 0105, process 800 can be modified to reduce the number of probes exchanged to establish a pairing. For instance, the initial probe request sent by the controller at block 802 can include the controller public key CPUB, and the initial probe response sent by the accessory at block 808 can include the accessory public key APUB), wherein establishing the initial connection comprises: 
Bradley does not explicitly discloses a memory configured to store a public key and a private key, the public key associated with the accessory and an account, wherein the account is associated with a vendor or a provider; transmit an encrypted message to the host device associated with the account.
However, in analogues art, Huang discloses a memory configured to store a public key and a private key, the public key associated with the accessory and an account, wherein the account is associated with a vendor or a provider (see Huang par. 0165, a private and public key pair may be shared between a merchant account provider and the payment processing accessory 2402. Specifically, the merchant account provider that issues the payment cards stores the private key within its system and keeps this key secure. The merchant account provider may then distribute a corresponding public key to the payment processing accessory 2402, which may be stored on the memory circuit 2404); transmit an encrypted message to the host device associated with the account (see Huang par. 0165, the signed data may then be securely transmitted to the mobile device 2450 which then transmits the account information and purchase amount to the merchant account provider for decryption and approval).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165).  
 Bradley in view of Huang does not explicitly discloses encrypting a message containing the public key using the private key; automatically connecting to the host device via the short-range wireless network antenna,  after the public key is validated. 
However, in analogues art, Burks discloses encrypting a message containing the public key using the private key (see Burks 0040, When controller 102 attempts to communicate with or control accessory 104, a “pair verify” process can first be performed to verify that an established pairing exists (as would be the case, e.g., where controller 102 previously completed pair setup with accessory 104). The pair verify process can include each device demonstrating that it is in possession of a long-term private key corresponding to the long-term public key that was exchanged during pair setup and can further include establishing a new shared secret or session key to encrypt all communications during a “pair-verified” session, (also referred to herein as a verified session));  automatically connect to the host device via the short range wireless network antenna, wherein automatically connecting comprises receiving, from the host device when establishing an initial connection between the host device and the accessory, validation of the public key (see Burks pars. 0050-0053, At block 302, a first controller (e.g., controller 202(1)) can perform pair setup to establish a pairing with accessory 204. As described above, establishing a pairing can include a secure exchange of long-term public keys (LTPKA and LTPKC1) as well as out-of-band operations to confirm that controller 202(1) should be allowed to establish the pairing. At block 304, assuming pair setup was successful, accessory 204 can automatically grant admin privilege to controller 202(1). This can be automatic because no other pairings exist. Thus, in this example, the first controller to establish a pairing with an accessory is automatically an administrator to that accessory. the exchange of these long-term public keys between controllers 202(1) and 202(2) can be performed over a short-range communication channel, and/or user input can be required by one or both controller to confirm the sources of the keys.). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Burks into the system of Bradley and Huang in order to include a Pair setup operations can also include an out-of-band communication to verify that a user has authorized the pairing and/or to establish a shared secret for purposes of exchanging long-term public keys in encrypted form (see Burks par. 0044).  

Regarding claim 3, Bradley in view of Huang in further view of Burks discloses the accessory of claim 1, 
Bradley further discloses wherein automatically connecting comprises connecting without receiving a user input (see Bradley par. 0009, the pairing process can be largely automated, requiring little or no user intervention).

Regarding claim 5, Bradley in view of Huang in further view of Burks discloses the accessory of claim 1, 
Bradley further discloses wherein the public key is associated with a serial number of the accessory (see Bradley par. 0109, in some cases, the accessory serial number or other unique identifying code can be used as the password).

Regarding claim 6, Bradley in view of Huang in further view of Burks discloses the accessory of claim 1, 
Huang further discloses wherein automatically connecting comprises receiving confirmation from the host device that the accessory is associated with the account (see Huang par. 0175, the payment processing accessory 2402 may include a finger print scanner that collects the payor's finger print and provides it to the mobile device 2450 via the internal interface 2410. The finger print information may be subsequently sent to a merchant account provider for verification as part of authenticating the payment using the Magcard). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley and Burks in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165).  

Regarding claim 8, Bradley discloses a method, comprising: 
“storing, by an accessory, a public key and a private key” (see Bradley pars. 0060, 0108,  storage medium 408 can store program code to be executed by processor 402 (including, e.g., code related to decoding digital audio received via wireless interface 406). This code can include program code related to establishing a pairing with a controller. At block 904, the accessory can receive the probe request. In this embodiment, the accessory can have a fixed or preset password that is persistently stored in memory or other storage accessible to the accessory (e.g., accessory 400 of FIG. 4 has device password 412 stored in storage medium 408), and at block 906, the accessory can use this password to generate a public key ("APUB"));
 “transmitting, by the accessory when establishing an initial connection between the host device and the accessory, the encrypted message, wherein the encrypted message is adapted to be decrypted by the host device” (see Bradley pars. 0078, 0085, At block 712, the controller can generate additional encryption and authentication keys based on the shared secret. At block 714, the controller can communicate securely with the accessory using the additional keys. For example, the controller can use the keys to encrypt a message, then send the encrypted message in an information element (or other data item) within a probe. Similarly, the controller can receive a probe that contains an encrypted message from the accessory and can use the keys to decrypt and authenticate the message. Communication through the secure pairing link provided at block 714 can continue indefinitely);
“receiving, by the accessory, validation of the public key from the host device” (see Bradley pars. 0097-0098, At block 826, the accessory can receive the probe request containing the controller's public key CPUB. The accessory can generate its own private key ("APRIV") and public key ("APUB") at block 828. In one embodiment, the accessory can generate 32 bytes of cryptographically strong random data, convert the data to a private key APRIV using a cryptographic algorithm such as Curve25519, and compute a public key APUB from APRIV. At block 832, the controller can receive the probe response and extract APUB. At this stage, the controller and the accessory are each in possession of both public keys APUB and CPUB);
Bradley does not explicitly discloses wherein, the public key is associated with the accessory, an account, and a host device, and wherein the account is associated with a vendor or a provider; 
However, in analogues art, Huang discloses wherein, the public key is associated with the accessory, an account, and a host device, and wherein the account is associated with a vendor or a provider (see Huang par. 0165, a private and public key pair may be shared between a merchant account provider and the payment processing accessory 2402. Specifically, the merchant account provider that issues the payment cards stores the private key within its system and keeps this key secure. The merchant account provider may then distribute a corresponding public key to the payment processing accessory 2402, which may be stored on the memory circuit 2404. The cryptography module 2412 may then use the public key stored to sign/encrypt data associated with a payment card received from the magnetic strip reader interface 2408. The signed data may then be securely transmitted to the mobile device 2450 (host device) which then transmits the account information and purchase amount to the merchant account provider for decryption and approval).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley, Bolton, and Burks in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165).  
Bradley in view of Huang does not explicitly discloses encrypting, by the accessory, a message containing the public key using the private key; automatically establishing, the initial connection between the accessory, and the host device, via the short range wireless pairing, via short-range wireless pairing after receiving the validation of the public key.
However, in analogues art, Burks discloses encrypting, by the accessory, a message containing the public key using the private key (see Burks 0040, When controller 102 attempts to communicate with or control accessory 104, a “pair verify” process can first be performed to verify that an established pairing exists (as would be the case, e.g., where controller 102 previously completed pair setup with accessory 104). The pair verify process can include each device demonstrating that it is in possession of a long-term private key corresponding to the long-term public key that was exchanged during pair setup and can further include establishing a new shared secret or session key to encrypt all communications during a “pair-verified” session, (also referred to herein as a verified session));  automatically establishing, the initial connection between the accessory, and the host device, via the short range wireless pairing, via short-range wireless pairing after receiving the validation of the public key (see Burks pars. 0050-0053, At block 302, a first controller (e.g., controller 202(1)) can perform pair setup to establish a pairing with accessory 204. As described above, establishing a pairing can include a secure exchange of long-term public keys (LTPKA and LTPKC1) as well as out-of-band operations to confirm that controller 202(1) should be allowed to establish the pairing. At block 304, assuming pair setup was successful, accessory 204 can automatically grant admin privilege to controller 202(1). This can be automatic because no other pairings exist. Thus, in this example, the first controller to establish a pairing with an accessory is automatically an administrator to that accessory. the exchange of these long-term public keys between controllers 202(1) and 202(2) can be performed over a short-range communication channel, and/or user input can be required by one or both controller to confirm the sources of the keys.). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Burks into the system of Bradley and Huang in order to include a Pair setup operations can also include an out-of-band communication to verify that a user has authorized the pairing and/or to establish a shared secret for purposes of exchanging long-term public keys in encrypted form (see Burks par. 0044).  
  
Regarding claim 14, Bradley in view of Huang in further view of Burks discloses the method of claim 8, 
Bradley further discloses wherein the public key is associated with a serial number of the accessory (see Bradley par. 0109, in some cases, the accessory serial number or other unique identifying code can be used as the password).

Regarding claim 16, Bradley in view of Huang in further view of Burks discloses the method of claim 8, 
Huang further discloses wherein automatically connecting comprises receiving confirmation from the host device that the accessory is associated with the account (see Huang par. 0175, the payment processing accessory 2402 may include a finger print scanner that collects the payor's finger print and provides it to the mobile device 2450 via the internal interface 2410. The finger print information may be subsequently sent to a merchant account provider for verification as part of authenticating the payment using the Magcard). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley, and Burks in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165). 

Regarding claim 18, Bradley discloses a method, comprising: 
“associating a host device with an account, wherein the account is also associated with an accessory having a public key and a private key” (see Bradley par. 0096-0097, At block 824, the controller (host) can send the public key CPUB to the accessory using a probe request. Public key CPUB can be included as an information element or other data item. The public key can be sent as cleartext. The controller can also include other information within one or more information elements in the probe request, such as a unique session ID that can thereafter be included in all probe requests and probe responses associated with the pairing session. At block 826, the accessory can receive the probe request containing the controller's public key CPUB. The accessory can generate its own private key ("APRIV") and public key ("APUB") at block 828).
“receiving, by the host device, when establishing an initial connection between the host device and the accessory, an encrypted message transmitted by the accessory” (see Bradley pars. 0042, 0087, 0097, 0105 the messages can be broadcast, or in some embodiments, some messages can be unicast (i.e., addressed to a specific recipient) if the sender has identifying information for the recipient. Probes are generally sent in cleartext (although in some embodiments described below, an encrypted message can be embedded in a cleartext probe request or probe response, process 800 can be modified to reduce the number of probes exchanged to establish a pairing. For instance, the initial probe request sent by the controller at block 802 can include the controller public key CPUB, and the initial probe response sent by the accessory at block 808 can include the accessory public key APUB));
“validating, by the one or more processors of the host device, the public key” (see Bradley par. 0010, the controller and accessory can each validate that the other device shares the same secret and can each generate a further cryptographic key using the shared secret. Thereafter, either device can send a message to the other by encrypting the message using the further cryptographic key and sending the encrypted message within a fifth probe. The receiving device can extract the encrypted message from the fifth probe and decrypt it using the further cryptographic key. In some embodiments, the encrypted message can be sent with authentication data, allowing the recipient to verify the message's origin and integrity).
“associating, via a network, the public key of the accessory with the host device” (see Bradley, par. 0076, At block 608, the accessory and the controller can establish and exchange public cryptographic keys. In some embodiments, public keys are exchanged using additional probes. Where probe frames 500 are used, the keys can be incorporated as sub-IEs in sub-IE field 530; other formats can also be used. In some embodiments, keys can be negotiated dynamically; in other embodiments, key generation can be based on a fixed password associated with the accessory);
Bradley does not explicitly discloses wherein the account is associated with a vendor or a provider.
However, in analogues art, Huang discloses wherein the account is associated with a vendor or a provider (see Huang par. 0165, a private and public key pair may be shared between a merchant account provider and the payment processing accessory 2402. Specifically, the merchant account provider that issues the payment cards stores the private key within its system and keeps this key secure. The merchant account provider may then distribute a corresponding public key to the payment processing accessory 2402, which may be stored on the memory circuit 2404. The cryptography module 2412 may then use the public key stored to sign/encrypt data associated with a payment card received from the magnetic strip reader interface 2408. The signed data may then be securely transmitted to the mobile device 2450 (host device) which then transmits the account information and purchase amount to the merchant account provider for decryption and approval).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Huang into the system of Bradley in order to include private and public key pair may be shared between a merchant account provider and the payment processing accessory (see Huang par. 0165).  
Bradley in view of Huang does not explicitly discloses wherein the encrypted message is encrypted using the private key; decrypting, by one or more processors of the host device, the encrypted message to obtain the public key; establishing, after validating the public key, the initial connection between the host device and the accessory via short-range wireless pairing.
However, in analogues art, Burks discloses wherein the encrypted message is encrypted using the private key (see Burks 0040, When controller 102 attempts to communicate with or control accessory 104, a “pair verify” process can first be performed to verify that an established pairing exists (as would be the case, e.g., where controller 102 previously completed pair setup with accessory 104). The pair verify process can include each device demonstrating that it is in possession of a long-term private key corresponding to the long-term public key that was exchanged during pair setup and can further include establishing a new shared secret or session key to encrypt all communications during a “pair-verified” session, (also referred to herein as a verified session)); decrypting, by one or more processors of the host device, the encrypted message to obtain the public key (see Burks pars. 0043-0044, Each device 202, 204 can also have, within its own secure storage element 206, 208, its own long-term public key and a corresponding long-term secret key (LTSK) as shown. Secure storage elements 202, 208 can be, for example, integrated circuits that implement cryptographic algorithms and/or provide secure information storage capabilities; examples are described below. In some embodiments, long-term public keys are exchanged between devices in encrypted form and are decrypted and stored within secure storage elements 202, 208. each controller 202 can independently perform a pair setup operation with accessory 204. As used herein, a pair setup operation can include any sequence of communications that results in exchange of long-term public keys between the controller and accessory); establishing, after validating the public key, the initial connection between the host device and the accessory via short-range wireless pairing (see Burks pars. 0050-0053, At block 302, a first controller (e.g., controller 202(1)) can perform pair setup to establish a pairing with accessory 204. As described above, establishing a pairing can include a secure exchange of long-term public keys (LTPKA and LTPKC1) as well as out-of-band operations to confirm that controller 202(1) should be allowed to establish the pairing. At block 304, assuming pair setup was successful, accessory 204 can automatically grant admin privilege to controller 202(1). This can be automatic because no other pairings exist. Thus, in this example, the first controller to establish a pairing with an accessory is automatically an administrator to that accessory. the exchange of these long-term public keys between controllers 202(1) and 202(2) can be performed over a short-range communication channel, and/or user input can be required by one or both controller to confirm the sources of the keys.). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Burks into the system of Bradley and Huang in order to include a Pair setup operations can also include an out-of-band communication to verify that a user has authorized the pairing and/or to establish a shared secret for purposes of exchanging long-term public keys in encrypted form (see Burks par. 0044).  

Regarding claim 19, Bradley in view of Huang in further view of Burks discloses the method of claim 18, 
Bradley further discloses searching, using the one or more processors of the host device, for the public key (see Bradley par. 0010, a controller can broadcast a first probe to indicate that the controller is searching for an accessory with which to pair. An accessory can receive the first probe and respond with a second probe providing information about the accessory).

Regarding claim 20, Bradley in view of Huang in further view of Burks discloses the method of claim 18, 
Bradley further discloses wherein the accessory comprises headphones, and further comprising providing audio signals to the accessory after connecting to the accessory (see Bradley par. 0046, User interface 204 can include input devices such as a keyboard, touch pad, touch screen, scroll wheel, click wheel, dial, button, switch, keypad, microphone, or the like, as well as output devices such as a video screen, indicator lights, speakers, headphone jacks, or the like, together with supporting electronics (e.g., digital-to-analog or analog-to-digital converters, signal processors, or the like). A user can operate input devices of user interface 204 to invoke the functionality of controller 200 and can view and/or hear output from controller 200 via output devices of user interface 204).

Regarding claim 21, Bradley in view of Huang in further view of Burks discloses the accessory of claim 1, 
Burks further discloses wherein the accessory is further configured to receive a user input to associate the accessory with the account before automatically connecting to the host device (see Burks pars. 0014, 0068, the controller can prefer direct communication when possible and use a proxy when the accessory is not directly reachable. For instance, after establishing a pairing with the accessory, the controller might receive a user input (or other input) requesting an interaction with the accessory (e.g., to check or change its state). In response to the input, the controller can determine whether the accessory is directly reachable, e.g., whether the controller and the accessory are on the same local area network).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Burks into the system of Bradley and Huang in order to include a Pair setup operations can also include an out-of-band communication to verify that a user has authorized the pairing and/or to establish a shared secret for purposes of exchanging long-term public keys in encrypted form (see Burks par. 0044).  

Regarding claim 22, Bradley in view of Huang in further view of Burks discloses the method of claim 8, 
Burks further discloses receiving, by the accessory, a user input to associate the accessory with the account before automatically connecting to the host device (see Burks pars. 0014, 0068, the controller can prefer direct communication when possible and use a proxy when the accessory is not directly reachable. For instance, after establishing a pairing with the accessory, the controller might receive a user input (or other input) requesting an interaction with the accessory (e.g., to check or change its state). In response to the input, the controller can determine whether the accessory is directly reachable, e.g., whether the controller and the accessory are on the same local area network).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Burks into the system of Bradley and Huang in order to include a Pair setup operations can also include an out-of-band communication to verify that a user has authorized the pairing and/or to establish a shared secret for purposes of exchanging long-term public keys in encrypted form (see Burks par. 0044).  


6.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley US Patent Application Publication No. 2012/0054493 (hereinafter Bradley) in view of Huang US Patent Application Publication No. 2014/0065948 (hereinafter Huang) in further view of Burks et al. US Patent Application Publication No. 2015/0351145 (hereinafter Burks) in further view of Thomas et al. US Patent Application Publication No. 2010/0153709 (hereinafter Thomas).
Regarding claim 9, Bradley in view of Huang in further view of Burks discloses the method of claim 8, 
Bradley in view of Huang in further view of Burks does not explicitly discloses wherein the public key and the private key are associated with the accessory during purchase by a user.
However, in analogues art, Thomas discloses wherein the public key and the private key are associated with the accessory during purchase by a user (see Thomas par. 0008, To utilize the service, a user may purchase a forward link only receiver, hereafter referred to as an "Accessory Device" that can stream content to a non-forward link only device, hereafter referred to as a "Host Device").
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thomas into the system of Bradley, Huang, and Burks in order to include a subscriber-based service and requires the device receiving the service to have an embedded forward link only receiver (see Thomas par. 0008).  

Regarding claim 10, Bradley in view of Huang in further view of Burks in further view of Thomas discloses the method of claim 9, 
Thomas further discloses wherein the public key and the private key are associated with the accessory automatically when purchased via a website associated with the account (see Thomas par. 0059, the key may be embedded inside the application and the owner may download the application from a website).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thomas into the system of Bradley, Huang, and Burks in order to include a subscriber-based service and requires the device receiving the service to have an embedded forward link only receiver (see Thomas par. 0008).  

Regarding claim 11, Bradley in view of Huang in further view of Burks discloses the method of claim 8, 
Bradley in view of Huang in further view of Burks does not explicitly discloses wherein the public key and the private key are associated with the accessory after purchase by a user. 
However, in analogues art, Thomas discloses wherein the public key and the private key are associated with the accessory after purchase by a user (see Thomas par. 0053, The broadcast network infrastructure may be Evolution-Data Only Broadcast Multicast Services (BCMCS) that facilitates distribution of a subscription-based content delivery service. Upon subscribing to the content delivery service, the subscriber host device may be given the service key. A broadcast access key may be generated by the broadcast network infrastructure and used to encrypt content to be broadcasted).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Thomas into the system of Bradley, Huang, and Burks in order to include a subscriber-based service and requires the device receiving the service to have an embedded forward link only receiver (see Thomas par. 0008).  

Regarding claim 12, Bradley in view of Huang in further view of Burks in further view of Thomas discloses the method of claim 11, 
Bradley further discloses wherein the public key and the private key are associated with the accessory using radio-frequency identification (see Bradley par. 0054, wireless interface 406 can include radio frequency (RF) transceiver components for accessing wireless data networks). 

Regarding claim 13, Bradley in view of Huang in further view of Burks in further view of Thomas discloses the method of claim 11, 
Bradley further discloses wherein the public key and the private key are associated with the accessory using near-field communication (see Bradley par. 0054, wireless interface 406 can include radio frequency (RF) transceiver components for accessing wireless data networks (e.g., using 3G, 4G or EDGE, WiFi, or other mobile communication technologies, or any combination thereof). Wireless interface 406 can be implemented using a combination of hardware (e.g., antennas, modulators/demodulators, encoders/decoders, and other analog and/or digital signal processing circuits) and software components).
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley US Patent Application Publication No. 2012/0054493 (hereinafter Bradley) in view of Huang US Patent Application Publication No. 2014/0065948 (hereinafter Huang) in further view of Burks et al. US Patent Application Publication No. 2015/0351145 (hereinafter Burks) in further view of Yue US Patent Application Publication No. 2004/0111480 (hereinafter Yue).
Regarding claim 15, Bradley in view of Huang in further view of Burks discloses the method of claim 8, 
Bradley in view of Huang in further view of Krishnamurthy does not explicitly discloses wherein the account is identified by a user's email address and associating the public key with the account comprises receiving the public key and the user's email address. 
However, in analogues art, Yue discloses wherein the account is identified by a user's email address and associating the public key with the account comprises receiving the public key and the user's email address (see Yue par. 0011, Providing the user account also may include determining whether the requested user identification is an email account to be protected and requesting an email address of the email account to be protected if the requested user identification is not the email account to be protected).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Yue into the system of Bradley, Huang, and Burks in order to provide a user account to the registered receiver, wherein the user account comprises the private address and the public address (see Yue par. 0011). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433